Citation Nr: 0905950	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disability. 

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to June 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision from the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO). 

A videoconference hearing was held before the undersigned in 
January 2009. 

The issue of entitlement to service connection for a low back 
disability, bilateral hearing loss, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  In March 1986, the Board denied service connection for a 
low back disability.

2.  In April 1996, the RO found that new and material 
evidence was not presented to reopen the claim of service 
connection for a low back disability.  The Veteran was 
provided notice of the denial, but he did not file a timely 
notice of disagreement and that decision is now final.

3.  The evidence presented since April 1996 relates to an 
unestablished fact necessary to establish the claim, and, by 
itself or in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim 
of service connection for a low back disability.
CONCLUSIONS OF LAW

1.  The March 1986 Board decision denying the claim for 
service connection for a low back disability, and the April 
1996 RO decision denying the petition to reopen the claim, 
are final.  38 U.S.C.A. §§ 7104-05 (West & Supp. 2008); 38 
C.F.R. §§ 3.104, 20.1103 (2008).

2.  New and material evidence has been received since the 
April 1996 RO decision to reopen the veteran's claim for 
entitlement to service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO received the Veteran's original claim for service 
connection for a low back disability in July 1983.  It denied 
the claim in an August 1983 rating decision.  He filed a 
timely appeal to the Board which denied the claim in a March 
1988 decision.  That decision is final.  

In August 1995, the Veteran appellant petitioned to reopen 
the claim.  An April 1996 rating decision found that new and 
material evidence was not submitted to reopen the claim.  He 
did not file a notice of disagreement to the denial.  
Therefore, the RO's decision of April 1996 is final.  38 
U.S.C.A. § 7105.

In September 2005, the Veteran petitioned to reopen the 
claim.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the RO's action regarding this issue.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The original March 1986 Board decision denied service 
connection for a low back disability finding that the 
inservice low back condition was acute and that no residuals 
were shown on separation from service.  

The Board finds that new and material evidence has been 
received since the April 1996 rating decision.  Specifically, 
a VA physician, in an April 2007 otolaryngology note, stated 
that it was as likely as not that the Veteran's current low 
back pain and chronic inflammation are related to his 
inservice injury.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim when considered with the previous 
evidence of an inservice low back injury.  Therefore, new and 
material evidence has been received.  The claim is reopened.  
38 U.S.C.A. § 5108.  However, as will be discussed below, 
additional development is needed prior to a resolution of the 
claim on the merits.  


ORDER

As new and material evidence has been received, the claim for 
service connection a low back disability is reopened.  To 
this extent, the appeal is granted.



REMAND

Regarding the Veteran's low back claim, the evidence of 
record is inadequate to determine the Veteran's current low 
back disability and its relationship to service, including 
the inservice injury.  Regarding the tinnitus and hearing 
loss claims, an examination is needed to determine if noise 
exposure in service caused the Veteran's current 
disabilities, if present.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA medical examination by an 
appropriately qualified physician to 
obtain an opinion as to whether it is as 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's current low back disability, 
if present, is related to service, 
including the inservice injury recorded in 
service.  The examiner must be provided 
with the veteran's claims file for review.  

2.  Schedule the Veteran for VA 
audiological testing and evaluation, to 
address the likely etiology of current 
bilateral hearing loss and tinnitus, if 
present.  The examiner must be provided 
with the veteran's claims file for review.  
Audiological test results should be 
reported to allow for application of 
pertinent VA regulations.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (a 50 percent 
or higher degree of probability) that any 
current hearing loss or tinnitus is 
causally related to service, to include 
noise exposure during service.

3.  Then, readjudicate the claims.  If any 
claim remains denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


